Citation Nr: 0117845	
Decision Date: 07/06/01    Archive Date: 07/05/01

DOCKET NO.  99-14 094	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to special monthly compensation on account of the 
need for the aid and attendance of another, or being 
housebound.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel



INTRODUCTION

The veteran served on active duty from August 1968 to 
December 1974.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a January 1999 rating decision of the Nashville, 
Tennessee, Regional Office (RO) of the Department of Veterans 
Affairs (VA).


FINDINGS OF FACT

1.  The veteran's established service-connected disabilities 
are posttraumatic stress disorder, rated 100 percent 
disabling; degenerative disc disease of the lumbar spine, 
with sciatic neuropathy, rated 40 percent disabling; and 
degenerative disc disease of the cervical spin, dated 10 
percent disabling.  

2.  Service-connected disabilities have not rendered the 
veteran unable to independently perform daily functions of 
self-care or to protect himself from the hazards and dangers 
incident to his daily environment.

3.  The veteran has a single service connected disability 
ratable at 100 percent disabling, but does not have other 
service-connected disabilities ratable as 60 percent 
disabling and is not restricted to his dwelling or immediate 
premises due to his service connected disabilities.


CONCLUSION OF LAW

The criteria for special monthly compensation based on a need 
for regular aid and attendance of another person, or based on 
housebound status, have not been met.  38 U.S.C.A. § 1114(l), 
(s) (West 1991); 38 C.F.R. §§ 3.350(b), (i), 3.352(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking special monthly compensation based on 
the need for regular aid and attendance of another person, or 
on the basis of being housebound due to service connected 
disabilities.  The veteran's established service-connected 
disabilities are posttraumatic stress disorder (PTSD), rated 
100 percent disabling; degenerative disc disease of the 
lumbar spine, with sciatic neuropathy, rated 40 percent 
disabling; and degenerative disc disease of the cervical 
spin, rated 10 percent disabling.  

If a veteran, as the result of service-connected disability, 
is so helpless as to be in need of regular aid and 
attendance, an increased rate of compensation (special 
monthly compensation) is payable.  38 U.S.C.A. § 1114(l); 38 
C.F.R. § 3.350(b).  The following will be accorded 
consideration in determining the need for regular 
aid and attendance: Inability of claimant to dress or undress 
himself, or to keep himself ordinarily clean and presentable; 
frequent need of adjustment of any special prosthetic or 
orthopedic appliance which by reason of the particular 
disability cannot be done without aid (this will not include 
the adjustment of appliances which normal persons would be 
able to adjust without aid, such as supports, belts, lacing 
at the back, and etc.); inability of claimant to feed himself 
through loss of coordination of upper extremities or through 
extreme weakness; inability to attend to the wants of nature; 
or incapacity, physical or mental, requiring care or 
assistance on a regular basis to protect the claimant from 
hazards or dangers incident to his daily environment.  It is 
not required that all of the disabling conditions enumerated 
in this paragraph be found to exist before a favorable rating 
may be made.  The particular personal functions which the 
veteran is unable to perform should be considered in 
connection with his condition as a whole.  It is only 
necessary that the evidence establish that the veteran is so 
helpless as to need regular aid and attendance, not that 
there be a constant need.  Determinations that the veteran is 
so helpless, as to be in need of regular aid and attendance, 
will not be based solely upon an opinion that the claimant's 
condition is such as would require him to be in bed.  They 
must be based on the actual requirement of personal 
assistance from others. 38 C.F.R. § 3.352(a).

Special monthly compensation may also be paid if a veteran 
has a single service-connected disability rated 100 percent 
and either (1) has additional service-connected disability or 
disabilities ratable at 60 percent, separate and distinct 
from the 100 percent service-connected disability and 
involving different anatomical segments or bodily systems; or 
(2) is permanently housebound by reason of service-connected 
disabilities.  Permanently housebound means the veteran is 
substantially confined, as a direct result of service- 
connected disabilities, to his dwelling or the immediate 
premises (or, if institutionalized, to the ward or clinical 
areas), and it is reasonably certain that the disabilities 
and resultant confinement will continue throughout his life. 
38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i). 

The veteran was hospitalized at a VA facility in November 
1998.  At that time, he complained of difficulty with sleep 
and concentrating on his current tasks.  He had not slept in 
almost four days.  He had been having difficulty dealing with 
a billing issue that he had with a department store.  He had 
been feeling extremely angry.  He had not been taking his 
medication because he did not think he needed it.  On mental 
status examination he was alert and oriented, cooperative, 
with good eye contact.  Speech was normal, mood was euthymic, 
and affect was congruent.  He had no current suicidal or 
homicidal ideation.  There were no perceptual abnormalities.  
The veteran was able to remember only two out of three things 
after five minutes.  Concentration, judgment and insight were 
intact.  During the course of hospitalization, he was 
admitted to acute psychiatry for observation and restarted on 
his medication.  He improved over several days and was 
discharged in stable condition, and able to return to his 
prehospitalization activities.  The Diagnoses included PTSD 
and chronic back pain.  His Global assessment of functioning 
score at discharge was 45.  

VA outpatient treatment records, dated from January 1998 to 
April 1999 show treatment for various disorders, including 
non-service connected abdominal pain and left shoulder pain 
that the appellant apparently believes to be associated with 
the veteran's cervical spine disease.  When last evaluated, 
the veteran's PTSD symptoms were considered to be ongoing and 
stable.  

An examination was conducted by VA in August 1999.  At that 
time, his complaints included pain, weakness, stiffness, 
fatigability and lack of endurance in the cervical spine, 
especially on the right side of the neck during turning.  He 
stated that there was a burning, stinging sensation, with 
weakness and pain.  Severe pain occurred twice per week and 
was of about 15 minutes duration.  When the pain occurred, he 
could not do much of anything.  His wife commented that, on 
those occasions when the pain occurred while he was bathing, 
he needed to be pulled from the bathtub.  He used a cane, 
back brace and knee braces for ambulation.  The veteran 
exhibited significant limitation of motion of the lumbar 
spine as well as the cervical spine.  He moved slowly in 
getting on and off the examination table and there was some 
trembling noted when he stood on one foot.  There was no 
spasm of the lumbar musculature, but there were complaints of 
weakness of both legs, more so on the right.  Sensation to 
vibration and pinprick was diminished.  The pertinent 
diagnoses were degenerative changes of the cervical spine, 
thoracic and lumbar spine, most marked at L5-S1, and very 
mild motor peripheral neuropathy.  

An examination was conducted by VA in September 1999.  The 
veteran was evaluated in consultation for EMG testing to rule 
out neuropathy.  It was noted that he had a long history of 
low back pain.  He now had chronic weakness in the lower 
extremities, with chronic numbness in both lower extremities.  
He had an intermittent buckling sensation in the knees and 
ambulated with a cane.  The pain was located in the low back 
and radiated into both legs, especially on the right.  He was 
continent of bowel and bladder, although he had some 
difficulty with urinary dribbling.  He had pain and numbness 
in the right shoulder region and in the right arm.  He 
ambulated independently with a straight cane, with a mildly 
antalgic gait.  The gait was somewhat slowed by back pain.  
He required the assistance of his wife to help undress and 
dress himself.  Motor strength appeared symmetric and normal 
for his size and age.  There was not muscle atrophy.  Range 
of motion of the upper extremities was normal, except for 
some decrease in range of shoulder motion, to 120 degrees.  
Range of motion of the cervical and lumbar spine was 
restricted by approximately 25 percent.  Sensation was 
slightly decreased to pinprick in the right arm and generally 
in the right leg, when compared to the left.  Vibratory 
sensation was absent in the great toe, bilaterally.  Plantar 
responses were flexor and there was no clonus.  
Electrodiagnositic testing was undertaken.  The assessment 
was chronic cervical and lumbosacral back pain, with no 
electrodiagnostic evidence of radiculopathy in the muscles 
tested between C5 and T1, and between L2 and S1; and some 
nerve conduction evidence of a very mild motor peripheral 
neuropathy.  

Review of the record shows that the veteran is significantly 
disabled.  However, the requirements for aid and attendance 
benefits have not been met.  The veteran is not blind, 
bedridden or a patient in a nursing home.  He has some 
restrictions on his lower extremities, but is able to 
ambulate independently with the aid of a cane and braces.  
His spinal movement is restricted to some extent, 
particularly when he has an exacerbation episode of pain, but 
these episodes occur only twice per week and are of only 15 
minutes duration.  The remaining time the veteran is capable 
of attending to the wants of nature and of protecting himself 
from the hazards or dangers incident to his daily 
environment.  He has been found to be incompetent for VA 
purposes regarding disbursement of funds without limitation.  
However, the recent medical evidence does not indicate that 
the veteran's PTSD manifests symptoms that require care or 
assistance of another to protect the veteran from hazards or 
dangers incident to his daily environment.  Rather, the 
November 1998 VA hospital report reflects the veteran is 
alert and oriented and has no perceptual abnormalities.  
Under these circumstances a preponderance of the evidence is 
against a finding that the veteran meets the criteria for aid 
and attendance.  

Regarding the veteran's claim for housebound benefits, it is 
noted that, while he does have a single disability rated at 
100 percent disabling, he does not meet the remaining 
criteria of separately rated 60 percent disability.  Neither 
does the record show that the veteran is housebound in fact.  
Rather, the evidence shows that the veteran is not 
housebound.  The weight of the evidence is against the claim 
for special monthly compensation based on a need for aid and 
attendance or based on housebound status.  As the 
preponderance of the evidence is against the claim, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Special monthly compensation on account of a need for regular 
and attendance, or based on being housebound, is denied.



		
	MILO H. HAWLEY
	Acting Member, Board of Veterans' Appeals



 

